DETAILED ACTION
The RCE filed 01/05/2021 has been entered.
Claims 34, 35, 37, 42, and 44-47 are pending.
Claims 36, 38-41, 43, and 48-52 are cancelled.
Claims 34, 35, 37, 42, and 44-47 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 35, 37, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0068348) in view of Tiirola et al. (US Publication 2020/0280945).

With respect to claims 34 and 44, Nam teaches A method implemented at a terminal device, comprising:

 receiving Downlink Control Information (DCI) from a network node, the DCI conveyed via a Physical Downlink Control Channel (PDCCH) in a control resource set (CORESET), (the UE receives DCI via PDCCH in a CORESET, and the PDCCH indicates a PDSCH containing RMSI (or SIB1), Paragraph 241)
Nam doesn’t teach determining, based on time domain resource allocation in the PCI, that one or more synchronization signal blocks are not transmitted from the network node to the terminal device, when the one or more synchronization signal blocks are associated with the CQRESET overlapping with a Physical Downlink Shared Channel (PDSCH) scheduled by the PDCCH, wherein the time domain resource allocation is applied to the PDSCH.

Tiirola teaches determining, based on time domain resource allocation in the DCI, (non-beam-specific SS block position in time and/or frequency resource indicated by DCI, Paragraph 60) that one or more synchronization signal blocks are not transmitted from the network node to the terminal device, (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60) when the one or more synchronization signal blocks are associated with the CORESET overlapping with a Physical Downlink Shared Channel (PDSCH) scheduled by the PDCCH, (PDSCH allocation overlaps with the resource sets of SS block scheduled by the PDCCH, Paragraph 60)  wherein the time domain resource allocation is applied to the PDSCH. (Non-beam-specific SS block position in time and/or frequency resource are applied to PDSCH, paragraph 60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain resource allocation in the DCI, that one or more synchronization signal blocks are not transmitted from the network node to the terminal device as taught by Tiirola. The motivation for combining Nam and Tiirola is to be able to support efficient techniques for performing time and frequency synchronization.

With respect to claim 35, Nam doesn’t teach wherein a portion of the time domain resource allocation in the DCI comprises synchronization signal scheduling configuration indicating the one or more synchronization signal blocks that are not transmitted, and wherein a further portion of the time domain resource allocation in the DCI indicates scheduling information for the PDSCH.

Tiirola teaches wherein a portion of the time domain resource allocation in the DCI comprises synchronization signal scheduling configuration indicating the one or more synchronization signal blocks that are not transmitted, and wherein a further portion of the time domain resource allocation in the DCI indicates scheduling information for the PDSCH. (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain 

With respect to claim 37, Nam doesn’t teach wherein the synchronization signal scheduling configuration indicates at least one of the following: one or more synchronization signal block groups, wherein in each group there are one or more synchronization signal blocks that are transmitted from the network node to the terminal device; one or more synchronization signal blocks that are transmitted from the network node to the terminal device; and a synchronization signal burst set periodicity.
Tiirola teaches wherein the synchronization signal scheduling configuration indicates at least one of the following:
 one or more synchronization signal block groups, wherein in each group there are one or more synchronization signal blocks that are transmitted from the network node to the terminal device; 
one or more synchronization signal blocks that are transmitted from the network node to the terminal device; (If the UE detects a SS block via a non-beam-specific SS block position, the UE may then use this SS block for cell-specific operations or determinations, e.g., for time-frequency synchronization and/or cell identification, e.g., based on received PSS/SSS signals, Paragraph 61) and 
a synchronization signal burst set periodicity. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain resource allocation in the DCI, that one or more synchronization signal blocks are not transmitted from 

With respect to claim 42, Nam doesn’t teach wherein the time domain resource allocation comprises bits in a time domain resource allocation field of the downlink control information, and wherein one subset of the bits indicates the one or more synchronization signal blocks that are not transmitted and another subset of the bits indicates time domain resources for the PDSCH.
Tiirola teaches wherein the time domain resource allocation comprises bits in a time domain resource allocation field of the downlink control information, (one or more bits, or other control information, may be transmitted by a BS to one or more UEs indicating that a SS block is transmitted on a non-beam-specific SS block position(s), Paragraph 45) wherein one subset of the bits indicates the one or more synchronization signal blocks that are not transmitted and another subset of the bits indicates time domain resources for the PDSCH. (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain resource allocation in the DCI, that one or more synchronization signal blocks are not transmitted from the network node to the terminal device as taught by Tiirola. The motivation for combining Nam and Tiirola is to be able to support efficient techniques for performing time and frequency synchronization.

With respect to claim 45, Nam teaches A method implemented at a network node, comprising:

determining Downlink Control Information (DCI) from a network node, the DCI conveyed via a Physical Downlink Control Channel (PDCCH) in a control resource set (CORESET), and transmitting the DCI to the terminal device, (the UE receives DCI via PDCCH in a CORESET, and the PDCCH indicates a PDSCH containing RMSI (or SIB1), Paragraph 241)
Nam doesn’t teach setting time domain resource allocation in the DCI to indicate that one or more synchronization signal blocks are not transmitted from the network node for a terminal device, when the one or more synchronization signal blocks are associated with the CORESET overlapping with a Physical Downlink Shared Channel (PDSCH) scheduled by the PDCCH, wherein the time domain resource allocation is applied to the PDSCH.

Tiirola teaches setting time domain resource allocation in the DCI, (non-beam-specific SS block position in time and/or frequency resource indicated by DCI, Paragraph 60) to indicate that one or more synchronization signal blocks are not transmitted from the network node for a terminal device, (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60) when the one or more synchronization signal blocks are associated with the CORESET overlapping with a Physical Downlink Shared Channel (PDSCH) scheduled by the PDCCH (PDSCH allocation overlaps with the resource sets of SS block scheduled by the PDCCH, Paragraph 60)  wherein the time domain resource allocation is applied to the PDSCH. (Non-beam-specific SS block position in time and/or frequency resource are applied to PDSCH, paragraph 60)



With respect to claim 46, Nam doesn’t teach wherein a portion of the time domain resource allocation in the DCI comprises synchronization signal scheduling configuration that indicates the one or more synchronization signal blocks that are not transmitted.

Tiirola teaches wherein a portion of the time domain resource allocation in the DCI comprises synchronization signal scheduling configuration that indicates the one or more synchronization signal blocks that are not transmitted. (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain resource allocation in the DCI, that one or more synchronization signal blocks are not transmitted from the network node to the terminal device as taught by Tiirola. The motivation for combining Nam and Tiirola is to be able to support efficient techniques for performing time and frequency synchronization.

With respect to claim 47, Nam doesn’t teach wherein a further potion of the time domain resource allocation in the DCI indicates scheduling information for the PDSCH.
Tiirola teaches wherein a further potion of the time domain resource allocation in the DCI indicates scheduling information for the PDSCH. (When BS schedules the UE, it indicates whether it uses the resources of this non-beam specific SS block position or not. If these non-beam-specific SS block resources are not used for SS block transmission, then these SS block position resources can be used for DL data transmission over PDSCH, Paragraph 60)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Nam with determining, based on time domain resource allocation in the DCI, that one or more synchronization signal blocks are not transmitted from the network node to the terminal device as taught by Tiirola. The motivation for combining Nam and Tiirola is to be able to support efficient techniques for performing time and frequency synchronization.

Response to Arguments
Applicant’s arguments with respect to claims 34, 35, 37, 42, and 44-47  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US 2019/0215781), Takeda et al. (US 2020/0374840), and Park et al. (US 2020/0403749) disclose relevant method of time domain resources allocation. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472

/HASHIM S BHATTI/Primary Examiner, Art Unit 2472